Dismissed and Memorandum Opinion filed October 2, 2003








Dismissed
and Memorandum Opinion filed October 2, 2003.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00207-CR
____________
 

ARISTEO DUQUE VILLAFUERTE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District Court

Harris County, Texas
Trial Court Cause No. 851,349
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to delivery of at least 400
grams of cocaine on January 14, 2003.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to fifteen years= confinement in the Texas Department
of Criminal Justice B Institutional Division and a $1,000 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 2, 2003.
Panel consists of Justices
Edelman, Frost and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).